 1
 2                            UNITED STATES DISTRICT COURT
 3                           EASTERN DISTRICT OF CALIFORNIA
 4   PERVAIZ A. CHAUDHRY, M.D. and  OLD CASE NO: 1:16-cv-01243-LJO-SAB
 5   VALLEY CARDIAC SURGERY MEDICAL
     GROUP,                         NEW CASE NO: 1:16-cv-01243-SAB
 6
                            Plaintiffs,
 7
                                                  ORDER ASSIGNING ACTION TO U.S.
 8                    v.                          MAGISTRATE JUDGE FOR ALL
                                                  PURPOSES PURSUANT TO THE
 9   DR. KAREN SMITH, in her official capacity CONSENT OF ALL PARTIES
     as the Director of the California Department
10
     of Public Health; STEVEN LOPEZ,
11   California Department of Public Health,
     Fresno District Office Manager, in his
12   personal capacity; ERIC CREER, in his
     personal capacity as an employee of the
13
     California Department of Public Health;
14   SHIRLEY CAMPBELL, in her personal
     capacity; DEIDRE KAPPMEYER, in her
15   personal capacity,
16                           Defendants.

17
            Pursuant to 28 U.S.C. §636(c)(1), all parties have consented to the conduct before a
18
     U.S. Magistrate Judge of all further proceedings in this action, including trial and entry of
19
     judgment. Accordingly, this Court ASSIGNS this action to U.S. Magistrate Judge Stanley A.
20
     Boone for all further purposes and proceedings. Further papers shall bear the new case number
21
     1:16-cv-1243-SAB.
22
            U.S. District Judge Lawrence J. O'Neill will take no further action in this case. Law
23
     and motion, pretrial conference and trial dates will need to be reset before Magistrate Judge
24
     Boone as necessary.
25
     IT IS SO ORDERED.
26
27      Dated:    February 14, 2019                      /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
28

                                                  1
